Order filed January 31, 2020




                                      In The


        Eleventh Court of Appeals
                                   __________

                                11-19-00416-CR
                                  __________

                    SONNY DELAO SILVAS, Appellant
                                         V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 70th District Court
                              Ector County, Texas
                        Trial Court Cause No. A-37,468


                                     ORDER
      Appellant, Sonny Delao Silvas, has filed an appeal from a nunc pro tunc
judgment in which the trial court deleted a special finding related to attorney’s fees
in the amount of $3,000 that appeared on the original judgment. The nunc pro tunc
judgment was filed on December 3, 2019. We abate the appeal.
      In 2011, Appellant was convicted of aggravated assault with a deadly weapon
and sentenced to thirty-five years’ confinement.       He appealed, and this court
affirmed the judgment of the trial court. See Silvas v. State, No. 11-11-00169-CR,
2013 WL 2641377 (Tex. App.—Eastland June 6, 2013, no pet.) (mem. op., not
designated for publication). In 2019, Appellant filed an application for writ of
habeas corpus pursuant to Article 11.07 of the Texas Code of Criminal Procedure.
See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). In that proceeding, the
Court of Criminal Appeals issued an order on November 20, 2019, in which it
indicated that additional facts were needed on an issue related to the assistance of
appellate counsel in the original appeal and the assessment of attorney’s fees against
Appellant in the original judgment. Ex parte Silvas, No. WR-82,005-03, 2019 WL
6139428, at *1 (Tex. Crim. App. Nov. 20, 2019) (per curiam order) (not designated
for publication). The Court of Criminal Appeals ordered the trial court to enter
findings of fact and conclusions of law related to Appellant’s claim and also ordered
that Appellant’s Article 11.07 application “will be held in abeyance until the trial
court has resolved the fact issues.” Id. The supplemental record in the habeas
proceeding is due to be filed in the Court of Criminal Appeals within 120 days of
the November 20, 2019 order.
      It appears that the trial court entered the nunc pro tunc judgment in response
to the order issued by the Court of Criminal Appeals. Although this court generally
has jurisdiction in an appeal from an order granting a judgment nunc pro tunc, see
Blanton v. State, 369 S.W.3d 894, 904 (Tex. Crim. App. 2012) (holding that nunc
pro tunc judgments are appealable orders), we do not have jurisdiction to interfere
with the Court of Criminal Appeals’ resolution of a pending Article 11.07
proceeding, see, e.g., Padieu v. Court of Appeals of Texas, Fifth Dist., 392 S.W.3d
115, 117–18 (Tex. Crim. App. 2013) (indicating that the Court of Criminal Appeals
has exclusive jurisdiction when an Article 11.07 application is pending). Because
the current appeal in this court and the Article 11.07 proceeding in the Court of
Criminal Appeals are intertwined, we are of the opinion that the appeal filed in this


                                          2
court should be abated pending resolution of the habeas proceeding in Cause
No. WR-82,005-03 by the Court of Criminal Appeals.
        Accordingly, we abate this appeal.


                                                                   PER CURIAM


January 31, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3